Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed 12/08/2020.
Claims 1-12, 13-17, 18-21 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2-4, 6-9, 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20210168643, Provisional Application No. 62716442) in view of BURSTROM et al. (US 20210376902 )  .
Regarding to claim 1, US 20210168643 teaches an apparatus configured to be employed in a SON (Self Organizing Network) function (Self-Organizing Network) [see Paragraph 0014] , comprising:
a memory interface; and processing circuitry configured to: 
collect one or more performance measurements associated with at least one of a RAN (Radio Access Network) [see Figure 1A] or CN (Core Network) ;
(5G networks and network slicing are designed to support eMBB, URLLC, and mIoT services. Some services have ultra-low latency, high data capacity, and strict reliability requirements where faults or performance issues in the networks can cause service failure. Therefore, collection of real-time performance data and/or performance measurements that can be used by analytic applications (e.g., network optimization, self-organizing networks (SON)s, etc.) to detect the potential issues in advance, and take appropriate actions to prevent or mitigate the issues. Also, the performance data can be able to be consumed by multiple analytic applications with specific purposes. The fifth generation (5G) services (e.g., eMBB, URLLC, mIoT, or other like services) can have requirements for end-to-end (e2e) performance of the 5G networks. Therefore, e2e performance measurements have a need to be defined for 5G networks) [see Paragraph 0014 and Figure 3 ] [see Page 2 and Page 3 of the Provisional Application No. 62716442] ; 

generate one or more actions to control the behavior of at least one of the RAN or the CN, based on the analyzing of the one or more performance measurements (5G networks and network slicing are designed to support eMBB, URLLC, and mIoT services. Some services have ultra-low latency, high data capacity, and strict reliability requirements where faults or performance issues in the networks can cause service failure. Therefore, collection of real-time performance data and/or performance measurements that can be used by analytic applications (e.g., network optimization, self-organizing networks (SON)s, etc.) to detect the potential issues in advance, and take appropriate actions to prevent or mitigate the issues. Also, the performance data can be able to be consumed by multiple analytic applications with specific purposes. The fifth generation (5G) services (e.g., eMBB, URLLC, mIoT, or other like services) can have requirements for end-to-end (e2e) performance of the 5G networks. Therefore, e2e performance measurements have a need to be defined for 5G networks) [see Paragraph 0014 and Figure 3 ] [see Page 2 and Page 3 of the Provisional Application No. 62716442] ;
However, US 20210168643 does not explicitly teach analyzing the one or more performance measurements.
US 20210376902, from the same or similar fields of endeavor, teaches analyzing the one or more performance measurements (the network node 110 may group the beams with ISI below a threshold in a group of beams, i.e. this will be a group of acceptable beams with less ISI, and then select a beam from that group for a transmission with the second UE 122. Thus, the selected beam is obtained from a 
(According to some fourth embodiments, an RSRP measure per beam is obtained. The RSRP measure is then adjusted based on the ISI measure per beam. The beam is thereafter obtained by selecting it based on the adjusted RSRP measure. The RSRP may e.g. be obtained by the UE 122 performing measurements of the RSRP and then transmitting the obtained measurements to the network node 110. A multiple of RSRP may be obtained, corresponding to different beams. The RSRP measure may be adjusted by applying the ISI as a correction term or bias. The beam is thereafter obtained by e.g. the UE 122 or the network node 110 selecting the beam based on the adjusted RSRP) [see Paragraphs 0059 & 0060].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210168643 in view of US 20210376902 because US 20210376902 suggests that by not using that results in relatively low SINR due to inter symbol interference, the performance of the system is improved.






the one or more performance measurements are associated with DL (Downlink) beams and UL (Uplink) beams [see Paragraphs 0019 & 0022 & 0026] (The UPF 202 can act as an anchor point for intra-RAT and inter-RAT mobility, an external protocol data unit (PDU) session point of interconnect to DN 203, and a branching point to support multi-homed PDU session. The UPF 202 can also perform packet routing and forwarding, perform packet inspection, enforce the user plane part of policy rules, lawfully intercept packets (UP collection), perform traffic usage reporting, perform QoS handling for a user plane (e.g., packet filtering, gating, uplink (UL)/downlink (DL) rate enforcement), perform Uplink Traffic verification (e.g., Service Data Flow (SDF) to Quality of Service (QoS) flow mapping), transport level packet marking in the uplink and downlink, and perform downlink packet buffering and downlink data notification triggering. UPF 202 can include an uplink classifier to support routing traffic flows to a data network.) . 
However, US 20210168643 does not explicitly teach two or more neighboring NR (New Radio) cells of the RAN.
US 20210376902, from the same or similar fields of endeavor, teaches two or more neighboring NR (New Radio) cells of the RAN ( The RAN covers a geographical area which is divided into service areas or cell areas, which may also be referred to as a beam or a beam group, with each service area or cell area being served by a radio network node such as a radio access node ) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210168643 in 



Regarding to claim 3, US 20210168643 and US 20210376902 teach the limitations of claim 2 above.
However, US 20210168643 does not explicitly teach wherein the processing circuitry is configured to optimize at least one of a coverage or a capacity of the DL beams and the UL beams, based on the analyzing of the one or more performance measurements.
US 20210376902, from the same or similar fields of endeavor, teaches wherein the processing circuitry is configured to optimize at least one of a coverage or a capacity of the DL beams and the UL beams, based on the analyzing of the one or more performance measurements [see Paragraphs 0056 & 0059 & 0060 & 0016 & 0035 & 0038 & 0047 & 0048-0051 & 0058 & 0064 & 0076 & 0087-0089 & 0100 & 0105 – 0106 & 0107 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210168643 in view of US 20210376902 because US 20210376902 suggests that by not using that results in relatively low SINR due to inter symbol interference, the performance of the system is improved.

However, US 20210168643 does not explicitly teach wherein the one or more performance measurements comprise at least one of Reference Signal (RS) Received Power (RSRP) measurements, RS Received Quality (RSRQ) measurements, or Signal-to-Interference-plus-Noise Ratio (SINR) measurements. US 20210376902, from the same or similar fields of endeavor, teaches wherein the one or more performance measurements comprise at least one of Reference Signal (RS) Received Power (RSRP) measurements, RS Received Quality (RSRQ) measurements, or Signal-to-Interference-plus-Noise Ratio (SINR) measurements [see Paragraph 0010].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210168643 in view of US 20210376902 because US 20210376902 suggests that by not using that results in relatively low SINR due to inter symbol interference, the performance of the system is improved.

Regarding to claim 6, US 20210168643 further teaches wherein the one or more performance measurements are associated with NSIs (Network Slice Instances) supporting one or more of eMBB (enhanced Mobile Broadband), URLLC (Ultra Reliable Low Latency Communications), or mMTC (massive Machine Type Communications) (5G networks and network slicing are designed to support eMBB, URLLC, and mIoT services. Some services have ultra-low latency, high data capacity, and strict reliability requirements where faults or performance issues in the networks can cause service 


Regarding to claim 7, US 20210168643 further teaches wherein the processing circuitry is configured to optimize resources of the NSIs supporting one or more of eMBB, URLLC, or mMTC (e.g., network optimization, self-organizing networks (SON)s, etc.) to detect the potential issues in advance, and take appropriate actions to prevent or mitigate the issue) [see Paragraph 0014] [see the page 2 and Page 3 of the provisional application  62716442].

Regarding to claim 8, US 20210168643 further teaches wherein the one or more performance measurements comprise one or more of: a performance measurement related to data volume, a number of registered UEs (User Equipments), or a number of PDU (Protocol Data Unit) sessions (A fifth example can include any one of the first through fourth examples, wherein the one or more processors are further configured to measure the performance of Protocol Data Unit (PDU) session establishment for an SMF component based on the performance measurements comprising one or more of: a number of PDU session creation requests, a number of successful PDU session creations, or a number of failed PDU session creations.) [see Paragraphs 0090 & 0091].

Regarding to claim 9, US 20210168643 and US 20210376902 teach the limitations of claim 6 above.
However, US 20210168643 does not explicitly teach wherein the one or more performance measurements comprise measurements collected over one or more of days, weeks, months, or years.
US 20210376902, from the same or similar fields of endeavor, teaches wherein the one or more performance measurements comprise measurements collected over one or more of days, weeks, months, or years [see Paragraphs 0056 & 0059 & 0060 & 0016 & 0035 & 0038 & 0047 & 0048-0051 & 0058 & 0064 & 0076 & 0087-0089 & 0100 & 0105 – 0106 & 0107 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210168643 in view of US 20210376902 because US 20210376902 suggests that by not using that results in relatively low SINR due to inter symbol interference, the performance of the system is improved.

Regarding to claim 11, US 20210168643 and US 20210376902 teach the limitations of claim 1 above.
However, US 20210168643 does not explicitly teach wherein the processing circuitry is further configured to continue monitoring the one or more performance measurements to validate the one or more actions.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210168643 in view of US 20210376902 because US 20210376902 suggests that by not using that results in relatively low SINR due to inter symbol interference, the performance of the system is improved.

Regarding to claim 12, US 20210168643 and US 20210376902 teach the limitations of claim 11 above.
However, US 20210168643 does not explicitly teach wherein the processing circuitry is further configured to perform one or more further actions based on the continued monitoring.
US 20210376902, from the same or similar fields of endeavor, teaches wherein the processing circuitry is further configured to perform one or more further actions based on the continued monitoring [see Paragraphs 0056 & 0059 & 0060 & 0016 & 0035 & 0038 & 0047 & 0048-0051 & 0058 & 0064 & 0076 & 0087-0089 & 0100 & 0105 – 0106 & 0107 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210168643 in .

Claim 5   is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20210168643, Provisional Application No. 62/716,442) in view of BURSTROM et al. (US 20210376902 ) , and further in view of Spiotta et al. (US 20200236559) .
Regarding to claim 5, US 20210168643 and US 20210376902 teach the limitations of claim 2 above.
However, US 20210168643 and US 20210376902 do not explicitly teach wherein the processing circuitry is further configured to: identify an area associated with the two or more neighboring NR cells that has poor coverage of at least one of the DL beams or the UL beams, based on the analyzing of the one or more performance measurements; and determine one or more actions to improve the poor coverage of the area.
US 20200236559, from the same or similar fields of endeavor, teaches wherein the processing circuitry is further configured to: identify an area associated with the two or more neighboring NR cells that has poor coverage of at least one of the DL beams or the UL beams, based on the analyzing of the one or more performance measurements; and determine one or more actions to improve the poor coverage of the area (a reference signal received power (RSRP) and/or reference signal received quality (RSRQ) measurement may be used to estimate and identify geographical areas of poor network service coverage, and/or to determine whether a loss of signal is due to a lack of network service coverage or a zone of high interference. In some embodiments, cell 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210168643 and US 20210376902), and further in view of US 20200236559 because US 20200236559 suggests that Thus, certain embodiments are directed to improvements in computer-related technology, specifically, by providing techniques for an operator to determine geographic regions of poor channel quality and/or no network coverage.




Claims  13, 14,  15, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180288755 in view of BURSTROM et al. (US 20210376902 ) , and further in view of Spiotta et al. (US 20200236559).

Regarding to claim 13, US 20180288755 teaches an apparatus configured to be employed in a SON (Self Organizing Network) function, comprising: a memory interface; and processing circuitry configured to: 

However, US 20210168643 does not explicitly teach analyzing the performance measurements of the beams in two or more neighboring cells of the set of NR cells.
US 20210376902, from the same or similar fields of endeavor, teaches analyzing the performance measurements of the beams in two or more neighboring cells of the set of NR cells (the network node 110 may group the beams with ISI below a threshold in a group of beams, i.e. this will be a group of acceptable beams with less ISI, and then select a beam from that group for a transmission with the second UE 122. Thus, the selected beam is obtained from a group of one or more beams out of the number of beams. Each beam in the group of one or more beams has a measure of ISI that is below a first threshold) [see Paragraph 0056];
(According to some fourth embodiments, an RSRP measure per beam is obtained. The RSRP measure is then adjusted based on the ISI measure per beam. The beam is thereafter obtained by selecting it based on the adjusted RSRP measure. The RSRP may e.g. be obtained by the UE 122 performing measurements of the RSRP and then transmitting the obtained measurements to the network node 110. A multiple of RSRP may be obtained, corresponding to different beams. The RSRP measure may be adjusted by applying the ISI as a correction term or bias. The beam is thereafter obtained by e.g. the UE 122 or the network node 110 selecting the beam based on the adjusted RSRP) [see Paragraphs 0059 & 0060].

However, US 20180288755 and US 20210376902 does not explicitly teach identify an area associated with the two or more neighboring cells that has poor coverage of at least one of the DL beams or the UL beams; determine one or more actions to improve the poor coverage; and perform the one or more actions to improve the coverage.
US 20200236559, from the same or similar fields of endeavor, teaches identify an area associated with the two or more neighboring cells that has poor coverage of at least one of the DL beams or the UL beams; determine one or more actions to improve the poor coverage; and perform the one or more actions to improve the coverage (a reference signal received power (RSRP) and/or reference signal received quality (RSRQ) measurement may be used to estimate and identify geographical areas of poor network service coverage, and/or to determine whether a loss of signal is due to a lack of network service coverage or a zone of high interference. In some embodiments, cell neighbor information (CM) may be used to refine and modify an estimated position of UE. In some embodiments, network operators may use Doppler shift (DS) metrics to define and/or modify an estimated position of UE) [see Paragraph 0042].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 


Regarding to claim 14, US 20180288755 and US 20210376902 teach the limitations of claim 13  above.
However, US 20180288755 does not explicitly teach wherein the one or more performance measurements comprise at least one of Reference Signal (RS) Received Power (RSRP) measurements, RS Received Quality (RSRQ) measurements, or Signal-to-Interference-plus-Noise Ratio (SINR) measurements. US 20210376902, from the same or similar fields of endeavor, teaches wherein the one or more performance measurements comprise at least one of Reference Signal (RS) Received Power (RSRP) measurements, RS Received Quality (RSRQ) measurements, or Signal-to-Interference-plus-Noise Ratio (SINR) measurements [see Paragraph 0010].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20180288755 in view of US 20210376902 because US 20210376902 suggests that by not using that results in relatively low SINR due to inter symbol interference, the performance of the system is improved.

However, US 20180288755 does not explicitly teach wherein the one or more actions comprise requesting one or more gNBs (next generation Node Bs) to change coverage of at least one of the DL beams or the UL beams in the two or more neighboring cells.
US 20210376902, from the same or similar fields of endeavor, teaches wherein the one or more actions comprise requesting one or more gNBs (next generation Node Bs) to change coverage of at least one of the DL beams or the UL beams in the two or more neighboring cells [see Paragraphs 0056 & 0059 & 0060 & 0016 & 0035 & 0038 & 0047 & 0048-0051 & 0058 & 0064 & 0076 & 0087-0089 & 0100 & 0105 – 0106 & 0107 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20180288755 in view of US 20210376902 because US 20210376902 suggests that by not using that results in relatively low SINR due to inter symbol interference, the performance of the system is improved.
Regarding to claim 16, US 20180288755 and US 20210376902 and US 20200236559 teach the limitations of claim 15 above.
However, US 20180288755 does not explicitly teach wherein the processing circuitry is further configured to continue monitoring the performance measurements to validate the one or more actions.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20180288755 in view of US 20210376902 because US 20210376902 suggests that by not using that results in relatively low SINR due to inter symbol interference, the performance of the system is improved.

Regarding to claim 17, US 20180288755 and US 20210376902 and US 20200236559 teach the limitations of claim 16 above.
However, US 20180288755 does not explicitly teach wherein the processing circuitry is further configured to perform one or more further actions based on the continued monitoring.
US 20210376902, from the same or similar fields of endeavor, teaches wherein the processing circuitry is further configured to perform one or more further actions based on the continued monitoring [see Paragraphs 0056 & 0059 & 0060 & 0016 & 0035 & 0038 & 0047 & 0048-0051 & 0058 & 0064 & 0076 & 0087-0089 & 0100 & 0105 – 0106 & 0107 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20180288755 in .

Allowable Subject Matter
Claim 10 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Allowable Subject Matter
Claims 18-21 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  18  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “predict demand for each NSI of the NSIs for a given time and a given location based on the collected performance data; and adjust one or more resource allocation for the NSIs based on the collected performance data ” and in combination with other limitations recited as specified in claim 18.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412